The judgment of the court was pronounced by
King, J.
The defendant is sued as the maker of two promissory notes, payable at the office of the New Orleans and Carrollton Railroad Company, at Bayou Sara. The suit is instituted in the name of “the President and Directors of the New Orleans and Carrollton Railroad and Banking Company.” *360The defendant admits liis signature to tlie notes, but denies that any such eorporation exists as that namod in the petition, or that he is indebted to such a corporation. He further denies that a legal demand was made at the place 0f payment, or on the proper person. There was a judgment in favor of the plaintiffs, and the defendant appealed.
The corporation possessed originally no banking powers, and when invested with those privileges, by a subsequent amendment of the charter, 'no change was made in its name. The inadvertent addition of the word “ banking” to the plaintiffs’ name, which in reality more truly describes the character of the corporation, is not so material a variance from the corporate name as to affect the validity of the pleadings. It could have led the defendant into no error, in regard to his creditor.
The notary states in his protest, that he presented the notes at the office of discount and deposit of the New Orleans and Carrollton Railroad and Banking Company, to Bobinson Mumjord, agent of said office of discount and deposit, of whom payment was demanded, &e. It is contended that this demand is insufficient: first, because there is no proof of Mumford’s agency ; secondly, because it was not made1 at the place indicated- in the notes.
Where a note is made- payable at the office of a particular bank, it is sufficient to demand the payment at the specified place, of a person apparently in charge of the affairs of the bank, as its cashier or agent; if the maker be not present; and, in the event of dishonor at that place, the holder is under no obligation to present it elsewhere, nor personally to the maker. 10 La. p. 208. Story on Bills, ss. 234, 235.
The statement of the notary in his protest of a demand en such-an apparently authorized agent, makes such prima facie evidence of the fact, as to put the defendant on the proof that it is untrue The place described by the notary as that at which the demand was made, is evidently tlie office of the plaintiffs, at Bayou Sara, where the notes were payable. See the case of Thatcher v. Goff et al. 13 La. 363. Judgment affirmed.